DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

             TOWER HILL SIGNATURE INSURANCE COMPANY,
                             Appellant,

                                    v.

                             ALEX KUSHCH,
                                Appellee.

                             No. 4D20-1966

                           [February 16, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael Robinson, Judge; L.T. Case No. CACE18016752.

   Daniel M. Schwarz and Kara Rockenbach Link of Link & Rockenbach,
P.A., West Palm Beach, and Michael D. Ruel and Nicole M. Fluet of
Galloway, Johnson, Tompkins, Burr & Smith, PLC, Fort Lauderdale, for
appellant.

   Jose P. Font of Font & Nelson, PLLC, Fort Lauderdale, for appellee.

LEVINE, J.

   Tower Hill Signature Insurance Company (“Insurer”) appeals a final
order denying its motion for attorney’s fees and costs. The Insurer argues
that the trial court erred by finding its proposal for settlement was
ambiguous. We agree. We also find that the trial court erred in denying
costs. Therefore, we reverse and remand.

   Alex Kushch (“Homeowner”) filed a complaint against the Insurer for
unpaid homeowner’s insurance benefits. During the pendency of the
lawsuit, the Insurer served a proposal for settlement on both the
Homeowner and his wife. The wife accepted her proposal and dismissed
her claims with prejudice. The Homeowner did not accept his proposal.
The Homeowner was then served with a second proposal, which he also
rejected.

   The proposal provisions related to this appeal are as follows:
      1. This Proposal for Settlement is made by Defendant,
   TOWER HILL SIGNATURE INSURANCE COMPANY, to
   Plaintiff, ALEX KUSHCH.

      2. This Proposal for Settlement is to resolve any and all
   damages that would otherwise be awarded in a final judgment
   in this action, including any and all claims and causes of
   action giving rise to the above-styled lawsuit brought by
   Plaintiff, ALEX KUSHCH, against Defendant, TOWER HILL
   SIGNATURE INSURANCE COMPANY, and all potential claims
   for extra-contractual damages related to Claim No.
   3300283404.

      ....

      5. This Proposal for Settlement does not include an
   amount for punitive damages, and Plaintiff’s legal claim does
   not include punitive damages.

      6. This Proposal for Settlement is exclusive of Plaintiff’s
   claim for attorney fees and costs.

The release provisions relevant to this appeal are as follows:

      In exchange for the above payment, PLAINTIFF releases
   and forever discharges TOWER HILL from any claim related
   to the Claim and Litigation. This Release also encompasses
   any and all claims for contractual damages, extra-contractual
   damages . . . punitive, exemplary or special damages, tort
   claims, any claims regarding or related to the handling of this
   claim by TOWER HILL . . . or other theory of recovery which
   may be alleged to have occurred as a consequence of the Claim
   or Litigation.

      The payment set forth above is also in full and complete
   settlement, satisfaction, compromise, and discharge of any
   and all claims of whatever nature and kind PLAINTIFF may
   have raised or could have raised against TOWER HILL herein,
   including, without limitation, claims for damages . . . and any
   claims by any known or unknown assignments of benefits
   holders under the Policy related to the Claim and Litigation. .
   ..



                                  2
          In further consideration for the above payment,
      PLAINTIFF instructs his attorney to file a dismissal, with
      prejudice, of his claims in the action against TOWER HILL in
      the Litigation styled ALEX KUSHCH and CONNIE KUSHCH
      V. TOWER HILL SIGNATURE INSURANCE COMPANY,
      Broward County Case No. CACE-18-016752, with the Court
      to retain jurisdiction for the limited purposes of determining
      (1) entitlement to attorney fees and costs; and if determined,
      (2) amount of reasonable attorney fees and costs.

          PLAINTIFF agrees to release, hold harmless, and
      indemnify TOWER HILL, and its principals, directors, officers,
      affiliates, agents, contractors, employees, and insurers, for
      valid claims made upon the proceeds paid by TOWER HILL.

         ....

         [T]he parties agree to maintain the facts and terms of this
      Release as confidential, and documents or information
      provided by the parties related to the Claim and Litigation,
      with the exception of any pleadings or documents filed with
      the court and to the extent that law, ordinance, or governing
      body requires, shall also be confidential.

    Following the Homeowner’s rejection of the proposal, the case
proceeded to jury trial, and, ultimately, final judgment was entered in favor
of the Insurer. The Insurer then filed a motion for attorney’s fees and costs
pursuant to the offer of judgment and prevailing party statutes. At the
entitlement hearing, the Homeowner argued the proposal for settlement
contained multiple ambiguities, precluding an award of attorney’s fees
under section 768.79, Florida Statutes (2020).

    Initially, the Homeowner argued that the proposal and release were
ambiguous because the proposal stated that it was exclusive of attorney’s
fees and costs, while the release stated that it resolved all claims related
to the claim and litigation. The Homeowner further noted that his wife
had pursued a motion for attorney’s fees following the acceptance of her
proposal, but the Insurer had not yet submitted to an order of entitlement.
The Homeowner claimed that Tower Hill could not simultaneously argue
that the Homeowner’s proposal unambiguously provided that it was
exclusive of fees while denying the wife’s motion for fees. The Insurer
responded that the proposal was unambiguously exclusive of fees and that
it opposed the wife’s motion for fees because the Insurer believed it to be


                                     3
untimely, not because it disputed the wife’s entitlement to fees under the
proposal.

   The Homeowner also argued that the proposal did not comport with the
statutory and rule requirements governing punitive damages in proposals
for settlement because it did not apportion an amount for punitive
damages. There was no claim for punitive damages when the proposal
was served. However, the Homeowner argued the Insurer should have
known that he would pursue a claim for punitive damages upon recovery
because the Homeowner had completed the statutory predicate to suing
for punitive damages in a “bad faith” claim by filing a civil remedy notice
with the state.

   The Homeowner argued that he had no right to settle any assignments
in the case, as they were irrevocable assignments to third parties.
Additionally, the Homeowner generally referred to the confidentiality
provisions present in the release as ambiguous or statutorily deficient.

   The trial court denied the Insurer’s motion for entitlement to fees and
costs. The trial judge merely stated that the Insurer’s motion was denied
“because of the ambiguities and statutory deficiencies.” A final order
denied the Insurer’s motion for attorney’s fees, costs, and interest, stating
that the proposal was “ambiguous” and “statutorily deficient.”

   In this appeal, the Insurer addresses the various issues which the
Homeowner raised as potential ambiguities during the entitlement
hearing: (1) attorney’s fees, (2) punitive damages, (3) apportionment of
punitive damages, (4) the Homeowner’s wife’s proposal for settlement, (5)
the hold harmless, indemnity, and assignment provision, and (6) the
confidentiality provision. We address each of these issues in turn.

                        I. Proposal for Settlement

                            Standard of Review

   We review ambiguities in a proposal for settlement de novo. Land &
Sea Petroleum, Inc. v. Bus. Specialists, Inc., 53 So. 3d 348, 353 (Fla. 4th
DCA 2011). “Rules 1.442(c)(2)(C) and (D), Florida Rules of Civil Procedure,
provide that relevant conditions and all nonmonetary terms of the offer be
stated with particularity.” Nichols v. State Farm Mut., 851 So. 2d 742, 746
(Fla. 5th DCA 2003). However, the rules do not demand that every
potential ambiguity be solved; rather, the proposal must “be sufficiently
clear and definite to allow the offeree to make an informed decision without


                                     4
needing clarification.” State Farm Mut. Auto. Ins. Co. v. Nichols, 932 So. 2d
1067, 1079 (Fla. 2006).

                             1. Attorney’s Fees

    The Insurer argues that the Homeowner was mistaken in asserting that
the proposal and release were inconsistent as to the inclusion of attorney’s
fees. The Homeowner argues ambiguity exists because some statements
in the proposal extinguished all his future claims, while other statements
held that the proposal was exclusive of attorney’s fees and costs. The
proposal read:

         2. This Proposal for Settlement is to resolve any and all
      damages that would otherwise be awarded in a final judgment
      in this action, including any and all claims and causes of
      action giving rise to the above-styled lawsuit brought by
      Plaintiff, ALEX KUSHCH, against Defendant, TOWER HILL
      SIGNATURE INSURANCE COMPANY, and all potential claims
      for extra-contractual damages related to Claim No.
      3300283404.

         ....

         6. This Proposal for Settlement is exclusive of Plaintiff’s
      claim for attorney fees and costs.

(emphasis added). The accompanying release stated: “In exchange for the
above payment, PLAINTIFF releases and forever discharges TOWER HILL
from any claim related to the Claim and Litigation. . . .” The release also
instructed that the trial court “retain jurisdiction for the limited purposes
of determining (1) entitlement to attorney fees and costs; and if
determined, (2) amount of reasonable attorney fees and costs.”

   We agree with the Insurer that these statements did not create an
ambiguity. Proposals for settlement must be reviewed as a whole. Kiefer
v. Sunset Beach Invs., LLC, 207 So. 3d 1008, 1011 (Fla. 4th DCA 2017).
When read as a whole, the Homeowner was required to release all claims
against the Insurer arising out of this claim and litigation, except for those
relating to attorney’s fees and costs.

   Kiefer is instructive. Following a rejected proposal for settlement and a
judgment in defendant Kiefer’s favor, Kiefer moved for attorney’s fees
based on the rejected proposal. Id. at 1009-10. All the paragraphs except
two referred to the defendant Kiefer as the defendant to be dismissed from

                                      5
suit following settlement. Id. at 1010. Two paragraphs of the proposal did
not specifically address which defendant was to be released by the
settlement. Id. This court reversed the trial court’s finding of ambiguity,
determining that the proposal and release as a whole were not ambiguous.
Id. at 1011. The remainder of the proposal and release referred to the
defendant serving the proposal by name, and nothing in the proposal
referenced the other co-defendants. Id. This court concluded that “[w]hen
the proposal for settlement and release are read as a whole, these two
paragraphs do not create an ambiguity.” Id. at 1012.

    Similarly, here, when read as a whole, the proposal extinguished any
claim that was not a resulting attorney’s fee claim. Both the Homeowner
and the trial court were “nit-picking” the Insurer’s proposal by finding the
proposal ambiguous with respect to attorney’s fees. See id. at 1011
(“[P]arties should not ‘nit-pick’ the validity of a proposal for settlement
based on allegations of ambiguity unless the asserted ambiguity could
‘reasonably affect the offeree’s decision’ on whether to accept the proposal
for settlement.”) (citation omitted).

   Further, whenever possible, all statements in a proposal for settlement
should be read together to give effect to every statement. See World
Vacation Travel, S.A., de C.V. v. Brooker, 799 So. 2d 410, 412 (Fla. 3d DCA
2001) (“All the various provisions of a contract must be so construed, if it
can reasonably be done, as to give effect to each.”) (citation omitted). To
read this proposal as being inclusive of attorney’s fees would render
meaningless the statements in both the proposal and release reserving
jurisdiction to determine entitlement to attorney’s fees and costs. Thus,
the proposal was not ambiguous by making the proposal exclusive of
attorney’s fees and costs.

                           2. Punitive Damages

    The Insurer argues that the proposal for settlement was not rendered
ambiguous by including punitive damages and the Homeowner’s possible
bad faith claim. The Homeowner argues that requiring him to release a
claim for punitive damages, when such was not claimed in the lawsuit,
rendered the proposal ambiguous. The release attached to the proposal
required the Homeowner to release any claims for punitive damages
“regarding or related to the handling of this claim by TOWER HILL . . .
which may be alleged to have occurred as a consequence of the Claim or
Litigation.” (italics added). The Homeowner had not yet brought a claim
for punitive damages when the proposal was served.



                                     6
    We agree with the Insurer that including punitive damages in the
release did not create an ambiguity. An offeree cannot be required to
relinquish future claims as part of a proposal for settlement. Zalis v. M.E.J.
Rich Corp., 797 So. 2d 1289, 1290 (Fla. 4th DCA 2001). However, this
release required the Homeowner to release only those punitive damage
claims arising out of the current claim and lawsuit. As stated by the First
District:

      [A]ny release executed as a consequence of a settlement would
      certainly include the potential unpled claim for punitive
      damages. Here, although the language may require releases
      for claims not raised or set forth in the pleadings, it does so
      only to the extent those claims would arise from the facts
      giving rise to the underlying litigation.

Ambeca, Inc. v. Marina Cove Village Townhome Ass’n, 880 So. 2d 811, 813
(Fla. 1st DCA 2004).

    By limiting the release of punitive damages to those arising out of the
current claim and lawsuit, the Insurer avoided any potential ambiguity.
We find no ambiguity in releasing claims for punitive damages related to a
current claim in litigation, even if punitive damages were not yet claimed
in the lawsuit.

                   3. Apportionment of Punitive Damages

    The Insurer argues that it was not required to apportion an amount for
punitive damages in the proposal because there was no existing claim for
punitive damages in the lawsuit.         The Homeowner responds that
apportionment was necessary because the Insurer knew the Homeowner
would pursue punitive damages as evidenced by his filing of a prerequisite
civil remedy notice with the state. 1

   We agree with the Insurer. Florida Rule of Civil Procedure 1.442(c)(2)(E)
requires an offeror to “state with particularity the amount proposed to


1 We note that the Homeowner’s argument appears to contradict his prior
argument as it relates to punitive damages. Previously, the Homeowner argued
that requiring him to release a claim for punitive damages rendered the proposal
ambiguous since punitive damages had not been claimed. Then, the Homeowner
argued that the Insurer should have apportioned punitive damages in the
proposal for settlement because the Insurer should have known that he would
pursue a claim for them. The tension between the two renders these arguments
facially inconsistent.

                                       7
settle a claim for punitive damages, if any.” (emphasis added). Section
768.79 also states this requirement. However, this applies to actual
pending claims for punitive damages. See R.J. Reynolds Tobacco v. Ward,
141 So. 3d 236, 237-38 (Fla. 1st DCA 2014). “[T]he proposal must be
reviewed at the time it was offered.” Saenz v. Campos, 967 So. 2d 1114,
1116 (Fla. 4th DCA 2007). “Both the statute and the rule require the
offeror to state with particularity the amount proposed to settle any claim
for punitive damages . . . whenever such a claim exists.” Ward, 141 So. 3d
at 237-38 (emphasis added) (footnotes omitted). At the time the proposal
was served, there was no claim for punitive damages. Thus, the proposal
was not ambiguous for not having apportioned punitive damages when
such damages were not claimed.

              4. The Wife’s Separate Proposal for Settlement

   The Insurer argues that there were no ambiguities present by the wife’s
acceptance of the Insurer’s proposal for settlement to her. The Homeowner
stated at the entitlement hearing that there were “a series of patent
ambiguities, vis-a-vi[s] the [wife’s] corresponding proposal for settlement.”
Florida Rule of Civil Procedure 1.442(c)(3) requires that “[a] joint proposal
shall state the amount and terms attributable to each party.” A joint
proposal is one that is offered to more than one person or that is offered
from more than one person. See generally Audiffred v. Arnold, 161 So. 3d
1274, 1279 (Fla. 2015). Each party to a joint settlement must be afforded
“independent control over the decision to settle.” Id.

   In this case, the Homeowner and his wife received separate proposals
for settlement. Each party was afforded independent control over his or
her decision to settle, as evidenced by the fact that the wife accepted her
proposal, while the Homeowner rejected his. As the proposals were
separate and not joint, the Insurer had no responsibility to apportion the
amounts attributed to both the Homeowner and his wife. Thus, there is
no ambiguity present by the wife’s acceptance of the Insurer’s proposal to
her.

                        5. Hold Harmless Provision

   The Insurer argues that the hold harmless and indemnity provisions
did not create any ambiguity in the proposal for settlement. The
Homeowner counters that the indemnity clause created an ambiguity by
referring to someone other than the offeree.

   The proposal for settlement required the Homeowner to release any
claims the Homeowner “may have raised or could have raised against

                                     8
TOWER HILL herein, including . . . any claims by any known or unknown
assignments of benefits holders under the Policy related to the Claim and
Litigation.” Additionally, the Homeowner had to “release, hold harmless,
and indemnify TOWER HILL, and its principals, directors, officers,
affiliates, agents, contractors, employees, and insurers, for valid claims
made upon the proceeds paid by TOWER HILL.” At the hearing, the
Homeowner’s attorney claimed that the Homeowner “had no right as it
related to partial assignments that were had in this case.” We disagree.

   American Integrity Insurance Co. of Florida v. Branford, 312 So. 3d 91
(Fla. 4th DCA 2021), offers guidance on this issue. The release in Branford
required the offeree to release claims “on her own behalf, and on behalf of
her    agents,   heirs,    spouses,    successors,     assigns,   executors,
administrators, representatives, attorneys, and any other person or entity
purportedly claiming any rights through her.” Id. at 93 (emphasis added).
On appeal of the trial court’s denial of the insurer’s motion for fees under
the offer of judgment statute based on ambiguity, this court reversed,
reasoning that:

      [T]he word “assigns” in the line of the standard release
      defining the plaintiff or “releasor” as including “assigns” and
      the like, does not create an ambiguity due to the plaintiff’s
      preexisting assignment of benefits to the third party. The only
      reasonable interpretation of the proposal and release—read
      together as a whole—is expressly limited to resolving the
      claims which the plaintiff asserted or could have asserted in
      the underlying lawsuit.

Id. at 97.

    Similarly, here, the Insurer’s proposal and release were very specifically
limited to resolving the claims asserted, or those claims which could have
been asserted, in the instant litigation. The proposal was served to “resolve
any and all damages that would otherwise be awarded in a final judgment
in this action, including any and all claims and causes of action giving rise
to the above-styled lawsuit.” The release also specified the case name and
number as well as named the parties to be released. The only reasonable
interpretation was limited to resolving those claims which the Homeowner
asserted or could have asserted in this underlying lawsuit.

                        6. Confidentiality Provision

   Finally, the Insurer argues that the inclusion of a confidentiality
provision did not render the proposal ambiguous. The Homeowner argues

                                      9
that the confidentiality provision in the proposal was “patently ambiguous
and overbroad on its face since it failed to duly specify: the information
and documentation that was jointly in control of the co-offerees or third
parties; and/or the resulting obligations and liabilities arising from a
breach thereof by the offeree, co-offeree, or related third-parties” which
would be in violation of Swartsel v. Publix Supermarkets, Inc., 882 So. 2d
449 (Fla. 4th DCA 2004).

   In Swartsel, we required that “an offeror state all the terms of any
‘confidential settlement agreement’ and any ‘general release’ or, instead,
attach a copy of the actual documents themselves to the offer.” Id. at 453.
This requires a statement of “what is being made confidential, who is
covered by the confidentiality, whether there is any period to the
confidentiality, and what the remedies are in the event of a breach.” Id.
However, the Florida Supreme Court in Nichols later clarified “that a
summary of the proposed release can be sufficient to satisfy rule 1.442, as
long as it eliminates any reasonable ambiguity about its scope.” Nichols,
932 So. 2d at 1079.

   The Insurer’s proposal in this case required that

      the parties agree to maintain the facts and terms of this
      Release as confidential, and documents or information
      provided by the parties related to the Claim and Litigation,
      with the exception of any pleadings or documents filed with
      the court and to the extent that law, ordinance, or governing
      body requires, shall also be confidential.

Because the confidentiality provision specified that it related to the facts
and terms of the release, and documents or information provided by the
parties related to the claim and litigation, it was sufficiently specific
enough to render the proposal for settlement unambiguous. The proposal
referenced only the parties involved and the instant litigation. Both the
proposal for settlement and the confidentiality provision did not extend to
anything outside of this claim and litigation. Even if this release is
considered “broad,” a “broad” release in and of itself does not render a
proposal ambiguous. Costco Wholesale Corp. v. Llanio-Gonzalez, 213 So.
3d 944, 947 (Fla. 4th DCA 2017). Rule 1.442 governing proposals for
settlement “aims to prevent ambiguity, not breadth.” Nichols, 932 So. 2d
at 1079. No matter how broad or comprehensive, the confidentiality
agreement in this case was not ambiguous.




                                    10
                                 II. Costs

    The Insurer also argues that the trial court erred in denying its motion
to tax costs pursuant to section 57.041. We review a trial court’s award
of these costs de novo. Sherman v. Sherman, 279 So. 3d 188, 190 (Fla.
4th DCA 2019). This section states, “The party recovering judgment shall
recover all his or her legal costs and charges which shall be included in
the judgment.” § 57.041, Fla. Stat. (2020). “Where costs are sought based
on section 57.041(1), a trial court has no discretion to deny the party
obtaining judgment its lawful costs.” Roberts v. Third Palm, LLC, 300 So.
3d 1216, 1217 (Fla. 4th DCA 2020) (emphasis added). Thus, as an award
of these costs is not discretionary, we also reverse and remand to the trial
court for taxation of costs in favor of the Insurer pursuant to section
57.041.

   In summary, we find that the trial court erred in finding the proposal
for settlement ambiguous. As such, we reverse and remand to the trial
court for a determination of attorney’s fees under section 768.79. We also
reverse and remand for a determination of costs under section 57.041.

   Reversed and remanded with instructions.

MAY, J., concurs.
GERBER, J., concurs specially with opinion.

GERBER, J., concurring specially.

   I fully concur in my colleague Judge Levine’s well-reasoned opinion. I
write separately to raise a point which I first raised over eleven years ago
and still holds true today.

   In Land & Sea Petroleum, Inc. v. Business Specialists, Inc., 53 So. 3d
348, 353 (Fla. 4th DCA 2011), yet another case in a long line of cases
addressing whether a proposal for settlement was ambiguous, I wrote for
the court:

          This case adds to the growing list of cases addressing the
      alleged ambiguity of a proposal for settlement. We believe this
      issue continues to arise because neither section 768.79 nor
      rule 1.442 requires the offeree to notify the offeror when the
      offeree considers a proposal to be ambiguous. Requiring
      parties to resolve ambiguities in proposals for settlement upon
      service of the proposals would better serve the purpose for
      which the statute and rule were intended, that is, “to

                                    11
      encourage litigants to resolve cases early to avoid incurring
      substantial amounts of court costs and attorney’s fees.”
      Eagleman v. Eagleman, 673 So. 2d 946, 947 (Fla. 4th DCA
      1996). If the legislature and our supreme court were to amend
      the statute and the rule to include such a requirement, then
      perhaps the ambiguity issue would arise less often. See
      Nichols, 932 So. 2d at 1078 (“‘A proposal for settlement is
      intended to end judicial labor, not create more.’”) (citation
      omitted).    We encourage The Florida Bar’s civil rules
      committee to consider proposing such an amendment.

Id. at 356 n.1.

  My colleague Judge Damoorgian wrote a specially concurring opinion
supporting my view:

          I concur and write only to emphasize Judge Gerber’s point
      that the offeree should be required, by statute or rule, to notify
      the offeror of any real or perceived ambiguity in a proposal for
      settlement. The very notion that ambiguity can be raised as
      a defense after the time for acceptance of the offer has passed
      makes no sense. This “gotcha” tactic has plagued the courts
      for far too long and is a waste of judicial resources. The fix is
      quite simple. If the offeree does not specifically identify the
      ambiguity within a fixed period of time from the date of the
      offer, any objection based on ambiguity is waived.

Id. at 356.

   More than eleven years have passed, during which no amendment has
occurred. Thus, history repeats itself yet again in this case, as it has in
many other cases, and will likely continue to do so into the future.

   Once more, I encourage The Florida Bar’s civil rules committee, if not
the Florida Supreme Court, to consider proposing an amendment to
section 768.79 and rule 1.442 requiring that, if the offeree does not
specifically identify an ambiguity in a proposal for settlement within a fixed
period of time from the proposal’s service, any ambiguity objection should
be deemed waived.

                            *         *         *

   Not final until disposition of timely filed motion for rehearing.


                                     12